Citation Nr: 0837641	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-15 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to non-service-connected death pension benefits.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 determination by the 
Department of Veterans Affairs Regional Office in Oakland, 
California.


FINDINGS OF FACT

1.  The veteran's death certificate, issued on April [redacted], 
2005, cited the veteran's cause of death as congestive heart 
failure, due to coronary artery disease, with diabetes 
mellitus listed as another significant condition contributing 
to death.

2.  At the time of the veteran's death, service connection 
was in effect for bilateral hearing loss, evaluated at 40 
percent disabling; residuals of a right knee injury, 
evaluated at 40 percent disabling; cold injury residuals of 
the right foot, evaluated at 30 percent disabling; cold 
injury residuals of the left foot, evaluated at 30 percent 
disabling; tinnitus, evaluated at 10 percent disabling; left 
hip disability secondary to right knee disability, evaluated 
at 10 percent disabling; and residuals of malaria, evaluated 
at 0 percent disabling.  The veteran was granted total 
disability resulting in individual unemployability effective 
March 29, 2002.

3.  Congestive heart failure, coronary artery disease, and 
diabetes mellitus were not shown during active service or 
during the years following service, nor were any other 
cardiovascular problems.

4.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.

5.  The appellant's income exceeds the maximum annual pension 
rate (MAPR) for non-service-connected death pension benefits.


CONCLUSIONS OF LAW

1.  Service connection for the veteran's cause of death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2008).

2.  The appellant is not eligible for non-service-connected 
VA death pension benefits.  38 U.S.C.A. § 1503, 1521, 1541, 
5107 (West 2002); 38 C.F.R. § 3.3, 3.21, 3.23, 3.260, 3.262, 
3.272, 3.273 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.	Service connection for cause of death

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  Specifically, she 
asserts that the veteran's various service-connected 
disabilities kept the veteran physically inactive, and that 
the ensuing sedentary lifestyle and depression resulted in 
the coronary artery disease and congestive heart failure that 
caused the veteran's death.

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

The veteran's certificate of death indicates that he died in 
April 2005 at the age of 76.  The death certificate lists the 
cause of his death as congestive heart failure, due to 
coronary artery disease.  Diabetes mellitus was listed as 
contributing to death but not resulting in the underlying 
cause of coronary artery disease.  No other conditions were 
cited as contributing to death, providing some evidence 
against this claim (as none of these problems was indicated 
in service).

At the time of the veteran's death, service connection was in 
effect for bilateral hearing loss, evaluated at 40 percent 
disabling; residuals of a right knee injury, evaluated at 40 
percent disabling; cold injury residuals of the right foot, 
evaluated at 30 percent disabling; cold injury residuals of 
the left foot, evaluated at 30 percent disabling; tinnitus, 
evaluated at 10 percent disabling; left hip disability 
secondary to right knee disability, evaluated at 10 percent 
disabling; and residuals of malaria, evaluated at 0 percent 
disabling.  The veteran was granted total disability 
resulting in individual unemployability effective March 29, 
2002.  

Service connection was not in effect for any other 
disabilities, providing more limited evidence against this 
claim.

The veteran's service medical records (SMRs) do not show that 
he was ever diagnosed with any cardiovascular problems while 
in service.  The Board finds that the SMRs provide more 
evidence against this claim.

The post-service medical evidence consists of a variety of 
medical records indicating treatment for the veteran's many 
service-connected disabilities, as well as the non-service-
connected diabetes mellitus and cardiovascular disease.  
However, there is no medical evidence connecting the 
cardiovascular disease to service or the service connected 
problems.  No additional medical evidence was submitted in 
support of this claim.

The Board finds that the post-service records provide 
evidence against this claim, failing to show or indicate a 
connection between the veteran's death and service or a 
service connected disorder. 

The veteran was not treated for, or diagnosed with, any 
cardiovascular problems during service.  The death 
certificate, which was signed by the veteran's treating 
private physician, indicates that there was a 20 year 
interval between onset of coronary artery disease and the 
time of the veteran's death.  This would therefore place the 
onset of coronary artery disease in 1985, which is 
approximately 33 years after separation from service.  Thus, 
even if relevant medical treatment were shown during service, 
this lengthy period without treatment is evidence that there 
was not a continuity of symptomatology, and it weighs against 
the claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

Furthermore, there is no evidence of any coronary artery 
disease or other cardiovascular condition that was manifest 
to a compensable degree within one year of separation from 
service to warrant service connection under 38 C.F.R.  
§§ 3.307, 3.309.  The Board finds that the evidence is 
probative against a direct service connection for the cause 
of death.

The Board finds that the post-service treatment records 
provide evidence against this claim, failing to show or 
indicate that the veteran's health care providers during the 
veteran's lifetime believed that there was a connection 
between his death and service or a service connected 
disorder. 

The Board must find that the preponderance of the evidence is 
against the claim that the veteran's cause of death 
(congestive heart failure, due to coronary artery disease, 
with contributing diabetes mellitus) was related to his 
service.  The Board finds that the medical evidence that 
supports this claim is clearly outweighed by the medical 
evidence against his claim.  In this regard, it is important 
to note that the veteran was not service connected for 
cardiovascular disease or diabetes mellitus.  Accordingly, 
the claim must be denied.

The Board has considered the appellant's written testimony 
and internet articles, submitted in support of the argument 
that the veteran's cause of death should be service 
connected.  However, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection".  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

Cardiovascular disease is not capable of lay diagnosis, and 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to medical causation 
related to service many years ago.  The Board has therefore 
determined that the appellant's written testimony is 
outweighed by the service medical records (which do not show 
that the veteran had any cardiovascular problems during 
service), and the post-service medical evidence (indicating 
cardiovascular disease that began many years after service, 
and not indicating evidence associating the cause of death 
with service), and that this evidence shows that service 
connection is not warranted for the veteran's cause of death.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Similarly, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Applicable to the appellant's claim, is the statement of the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), in footnote 4 of the Jandreau decision, that 
"[s]ometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer."  Id.  
Here, the appellant seeks to offer an opinion as to the 
etiology of the veteran's coronary artery disease.  She has 
not demonstrated the requisite medical knowledge to render an 
opinion as to so complex an issue.  Hence, her opinion in 
this regard is not competent evidence.  

In any event, the Board must find that the appellant's 
statements and evidence are outweighed by the service and 
post-service medical record, which the Board finds clearly 
provides evidence against this claim, indicating that death 
was caused by a disability that began many years after 
service with no connection to service. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).

2.  Non-service-connected death pension benefits

Death pension benefits are payable to the surviving spouse 
because of the non-service connected death of the veteran.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4) (2008).  Basic 
entitlement exists if the veteran had qualifying wartime 
service or the veteran at the time of death was receiving or 
entitled to compensation for a service-connected disability 
based on service during a period of war.  Id.

In addition, the surviving spouse must meet specified net 
worth requirements and have an annual income that does not 
exceed the applicable MAPR.  Id.

Importantly for this case, payments of any kind from any 
source shall be counted as income during the twelve-month 
annualization period in which received unless specifically 
excluded by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271(a).

Expenses of the veteran's last illness, burials and just 
debts which are paid during the calendar year following that 
in which the death occurred may be deducted from annual 
income for the 12-month annualization period in which they 
were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage.  Otherwise, 
such expenses are deductible only for the 12-month 
annualization period in which they were paid.  38 C.F.R. § 
3.272(h).

Amounts of unreimbursed medical expenses paid within the 12- 
month annualization period will be excluded from the 
surviving spouse's countable income, provided, in pertinent 
part, that (i) they were paid by a surviving spouse for 
medical expenses of the spouse; (ii) they were incurred on 
behalf of a person who is a member or a constructive member 
of the spouse's household; and (iii) they were in excess of 
five percent of the applicable MAPR for the spouse as in 
effect during the 12-month annualization period in which the 
medical expenses were paid.  38 C.F.R. § 3.272(g)(2).

The pension rate paid is computed by subtracting the 
claimant's countable income from the MAPR.  38 C.F.R. § 
3.273.

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the MAPR 
specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 
38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B 
of VA Manual M21-1 (M21- 1) and is to be given the same force 
and effect as published in VA regulations.  38 C.F.R. § 3.21.

The MAPR as of December 1, 2004 for a surviving spouse with 
no dependents, in effect at the time of the veteran's death, 
was $6,814.  See 38 C.F.R. § 3.23(a)(5); VA Adjudication 
Procedures Manual M21-1, Part I, Appendix B.  Unreimbursed 
medical expenses exceeding $340 are deductible from countable 
income.

The applicable MAPR as of December 1, 2005 was $7,094.  Id.  
The applicable MAPR as of December 1, 2006 was $7,329.  Id.   

With respect to income, the appellant reported receiving 
$1142.80 per month in Social Security benefits, $500 per 
month from the veteran's pension, $3500 annual earnings from 
a part-time job, and $100 annual earnings in interest.  The 
appellant paid $1125 for an annual Medicare premium, which 
was deducted as a medical expense.  The appellant's income 
for 2005 was therefore $22,528.00, which far exceeds the MAPR 
for that year of $6,814. 

The appellant reported the loss of her part-time work in May 
2006.  She submitted a VA Form 21-0518-1, which reported 
income of $1049 per month in Social Security benefits, and 
$754 per month in other retirement benefits.  After deducting 
the annual Medicare premium, the appellant's income for 2006 
was $20,511.

The appellant submitted a copy of her 2006 tax return, which 
indicated an adjusted gross income of $14,210.

The appellant's income therefore exceeds the MAPR of $7,094 
in effect for 2006.

The Board does not in any way suggest that the appellant is 
earning a "large" amount of income, simply that it fails to 
meet the standard at which the Board may grant a widow a VA 
pension.

On this record, the Board is unable to find any formulation 
of the appellant's countable annual income which could 
provide her any death pension benefits.

The Board is sympathetic to the appellant's claim and her 
particular circumstances.  The Board also understands the 
high requirements the appellant must meet in order to obtain 
a VA pension.  Nonetheless, VA is bound by the applicable law 
and regulations as written.  38 U.S.C.A. § 7104(c).  In this 
case, the law passed by Congress specifically prohibits the 
payment of VA death pension benefits to surviving spouses 
whose income exceeds certain levels.  The evidence of record 
shows that the appellant's income from the time of the 
veteran's death through the present exceeds the statutory 
limits for entitlement to death pension benefits.  The 
appeal, therefore, is denied.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  
 In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.   

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in March 2007 that fully addressed all 
three notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim 
and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in March 2008 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no medical evidence was submitted showing any 
connection between the veteran's death and his time in 
service or any service-connected disability.  The medical 
evidence in the record is found to provide evidence against 
this claim.  Therefore, no medical opinion was obtained.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted several internet 
articles.  Significantly, the appellant has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.

____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


